On Petition for Rehearing.
PER CURIAM.
An application for rehearing points out certain supposed errors in the opinion, and their existence and effect should be considered:
(a) We assumed that the distinctions between straight whisky and blended whisky and their attendant market conditions had existed, substantially as at present, from the commencement of the period under consideration. Undoubtedly, this assumption somewhat colors the discussion in the opinion. This assumption is now said to be wrong, aud our attention is directed to the decision of President Taft in the controversy arising under the Pure Food Law, and to its recital of facts in the trade history. This recital shows that prior to the Civil War, the greater part of all whisky sold in the usual retail methods had been, in different ways, purified and refined after leaving the original distiller, and had also been artificially colored and flavored • — -all by the methods then or later known as rectifying and blending. Only at about the time of the Civil War was it discovered that whisky, by aging in charred barrels, could be satisfactorily refined and colored, and, in a sense, flavored, without any secondary treatment. Thus and then what is now called “straight” whisky first came into existence.
Upon a review of the opinion, we cannot see that its conclusions are seriously affected by this correction of our misapprehension. The sales of “Old Crow” whisky made before 1865 by the predecessors of Gaines & Co. would have been more largely to rectifiers and less to the consumer than we had assumed would be natural, and so much reputation as the name had would be more among rectifiers and less among the users; but this is only a matter of degree. It comes to saying that the standing and reputation which grew up with the name were more local and less widespread than would have resulted under present day conditions; and correcting this matter of degree according to the fact will bring no different result. Even if up to a given date, say 1867, rectifiers had been the sole purchasers of the distillery product, and had been the only class to whom the product was known as “Crow” or “Old Crow,” this would not subject,the growth and development of the trade-mark right to any different principles.
*544(b) The opinion? in a note, refers to the use by the Heilmans of the brand “J. Crow, Paris, Ky.” This particular brand was in fact not used by the Heilmans, but by another rectifier in St. Louis. It may be noted, also, that at the same time (in the 60’s) a Cincinnati house was marking some of its output “Crow.”
This correction, and its resulting inferences, do not help the Hellman case. If it is improbable that such a name as “Crow” was adopted by one rectifier merely by chance, it is rather incredible that each of three rectifiers, in communities where Kentucky whiskies, came to market, fortuitously hit on the same unusual trade-mark; and to find that in 1865 three dealers were using a name which had become at least somewhat known in a near-by center of original production many years before confirms the conviction that the name must have acquired reputation enough to make it worth taking, or else that it had become at that time indicative of a class or type of product.5
(c) It is said we were in error in assuming that “Old Crow” had anything to do with the age. of the whisky; but that, in fact, this word refers only to the age of the man, Crow. This may be so; but the same mistake would have been natural in the 60’s to those who heard the name, but did not know of the man; and as to its effect on the trade-mark development discussed in the opinion, it would not be important whether the natural inference that “Old Crow” implied age in the whisky was the right or the wrong, inference.
The petition assures us that there was no “implication of age in applying ‘Old Crow’ to the Heilmans’ blended whisky,” and that it was used as “Old Hickory” might have been. If so, the reference was to an individual; and as no man of, this name or so-called appears ever to have been known, except the Glenn’s creek James Crow, it would follow that the Heilman use must have been fraudulent.
[12] (d) The opinion is criticized because we hesitated to accept, at its face value, the Heilman testimony regarding the extent of their Old Crow sales, the use of their advertising signs, etc., before 1867. There is a considerable volume of this testimony, but it consists almost wholly of unaided recollections of dates 40 years old; and it is that class of testimony which, by decisions familiar in patent cases, the .Supreme Court has refused to accept. True, there is in a trade-mark case no initial presumption of validity to be overcome; but the principles for determining the evidential value of testimony cannot differ according to the subject-matter of the case.
[13] (e) The petition points out that the opinion, after stating that the Heilmans appealed from the St. Louis decree dismissing their cross-bill asking affirmative relief, then erroneously states that they dropped this appeal “whereby whatever adjudication was carried by such dismissal became final.” The facts are that the decree below directed an injunction against the Heilmans on the original bill and *545the dismissal of their cross-bill; that they appealed from each portion oí the decree; that in the Court of Appeals their counsel announced that they would not ask affirmative relief, and the Court of Appeals did not consider that subject; and that the decree below was reversed, and a new decree was entered below, simply dismissing the bill. It is not of controlling importance in what technical situation this final dismissal left the rights claimed by the cross-bill. The persuasive filing is that the Heilmans abandoned any claim to relief on the theory that they had any trade-mark; and it is this conduct that helps to interpret the Eighth Circuit litigation, and tends to support our conclusion that such litigation should not be taken as an adjudication that the Heilmans had adopted and had become the owners of the trade-mark.
[14] (f) The petition assumes that this court has made a new finding of facts inconsistent with the finding made by the Court of Appeals „n the Eighth Circuit. Of course, if this assumption were true, our opinion would be wrong. We intended only to determine what was the real thing’ decided in the former suit, and so what was the thing adjudicated; and it became necessary to separate, as best we could, those conclusions of the court upon which its action was based, from those recitals of the judge writing the opinion, in some of which, at least, the other judge sitting apparently did not concur. Further than this we had neither the right nor the disposition to go.
The other criticisms which the petition makes on the opinion we have considered, and we think they are either based upon misapprehension or else are sufficiently covered by the opinion itself.
The application for rehearing is denied.

 The latter seems to be the interpretation expressly adopted by the Eighth Circuit opinion in saying that the Heilmans at this period “employed these words as descriptive terms.” Kahn v. W. A. Gaines & Co., 161 Fed. at page 502, 88 C. C. A. at page 437.